                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12124
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    Akerman LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Bayview Loan Servicing, LLC
                                                            9    and Federal Home Loan Mortgage Corporation
                                                            10
                                                                                            UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                    DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   BAYVIEW LOAN SERVICING, LLC AND                  Case No. 2:18-cv-00305-JCM-VCF
                                                                 FEDERAL HOME LOAN MORTGAGE
                                                            14   CORPORATION, a government-sponsored
                                                                 entity,                                          STIPULATION AND ORDER            FOR
                                                            15                                                    EXTENSION OF TIME TO             FILE
                                                                                             Plaintiff,           RESPONSES  TO  MOTIONS           FOR
                                                            16                                                    SUMMARY JUDGMENT
                                                                 vs.
                                                            17                                                    (FIRST REQUEST)
                                                                 ROMEWRIGHT PROPERTIES, LLC, DW
                                                            18   MANAGEMENT, LLC, DOE INDIVIDUALS I-
                                                                 X, inclusive, and ROE CORPORATIONS I-X,
                                                            19   inclusive,
                                                            20                               Defendant.
                                                            21
                                                                 ROMEWRIGHT PROPERTIES, LLC,
                                                            22
                                                                                             Counterclaimant,
                                                            23
                                                                 vs.
                                                            24
                                                                 BAYVIEW LOAN SERVICING, LLC AND
                                                            25   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION,
                                                            26
                                                                                             Counterdefendants.
                                                            27

                                                            28

                                                                 48149559;1
                                                            1             Bayview Loan Servicing, LLC (Bayview) and Federal Home Loan Mortgage Corporation

                                                            2    (Freddie Mac) (collectively Plaintiffs) and DW Management, LLC (DW) and Romewright

                                                            3    Properties, LLC (Romewright) (collectively Defendants) hereby stipulate and agree that both

                                                            4    plaintiffs and defendants shall have an additional thirty (30) days, up to and including April 5, 2019,

                                                            5    to file their responses to the motions for summary judgment. Both responses are currently due on

                                                            6    March 6, 2019, pursuant to ECF Nos. 34 and 35. Plaintiffs' motion for summary judgment was filed

                                                            7    on February 13, 2019 [ECF No. 34], and defendants' motion for summary judgment was filed on

                                                            8    February 13, 2019 [ECF No. 35].
                                                            9             This is the parties' first request for an extension of this deadline, and is not intended to cause
                                                            10   any delay or prejudice to any party.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            DATED this _5th_ day of March, 2019.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 AKERMAN LLP                                              ALVERSON TAYLOR & SANDERS
AKERMAN LLP




                                                            13
                                                                 _/s/ Jamie K. Combs__________________                    _/s/ Adam R. Knecht____________________
                                                            14   DARREN T. BRENNER, ESQ.                                  KURT R. BONDS, ESQ.
                                                                 Nevada Bar No. 8386                                      Nevada Bar No. 6228
                                                            15   NATALIE L. WINSLOW, ESQ.                                 ADAM R. KNECHT, ESQ.
                                                                 Nevada Bar No. 12124                                     Nevada Bar No. 13166
                                                            16   JAMIE K. COMBS, ESQ.                                     6605 Grand Montecito Parkway, Suite 200
                                                                 Nevada Bar No. 13088                                     Las Vegas, NV 89149
                                                            17
                                                                 1635 Village Center Circle, Suite 200
                                                            18   Las Vegas, NV 89134                                      Attorney for Romewright Properties, LLC

                                                            19   Attorneys for Bayview Loan Servicing, LLC
                                                                 and Federal Home Loan Mortgage Corporation
                                                            20

                                                            21

                                                            22
                                                                                                                  ORDER
                                                            23
                                                                          IT IS SO ORDERED:
                                                            24
                                                                                                         _________________________________________
                                                            25                                           UNITED STATES DISTRICT COURT JUDGE
                                                            26
                                                                                                                  March 7, 2019
                                                            27                                           DATED: _________________________________

                                                            28
                                                                                                                    2
                                                                 48149559;1
